[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION IN RE MOTION FOR CLARIFICATION
This Motion, filed by the plaintiff, requests the Court to answer certain questions and also requests the Court to enter such further relief as is just and equitable.
The original judgment, entered on November 3, 1994, ordered the defendant wife to refinance the marital home within six months; it was further ordered that if she was unable to do so within the six month period, she was to list the property for sale.
At the hearing it was revealed that refinancing had not been realized; also that the property had not been properly listed in the usual manner.
The plaintiff did establish, by competent evidence, that the subject property at 29 Oxford Lane, Windsor had a fair market value in a range between $170,000 and $175,000, and further that a proper listing price was $174,900. It was also demonstrated that the sum of the two mortgages on the property is in excess of $169,000. Accordingly, there is a question as to whether the mortgages can be disposed of in the event of a sale. However, the plaintiff points out that the real estate agent's commission and the holders of the mortgage may be open to negotiation. With that in mind it is felt that the plaintiff should have this opportunity to offer the property for sale.
It was also shown that in fairness the parties should share equally the burden of paying the taxes on the Maine property beginning from the date of judgment on November 3, 1994.
A more explicit order with reference to the two preceding paragraphs is made in a separate order of even date herewith.
With reference to the questions posed by the Motion for Clarification questions Nos. 2(a), (b), and (c) are all answered "Yes." With reference to question No. 3 the answer is "No." CT Page 12522
John M. Alexander State Trial Referee